Citation Nr: 0502573	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
ionizing radiation.  

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her brother-in-law

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947, and from January 1948 to September 1958.  He 
died in October 2002.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2004, the appellant offered testimony before the 
undersigned Veterans Law Judge during a travel Board hearing 
at the RO.  Evidence received at that hearing was accompanied 
by a waiver of initial RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the appellant appropriate notice 
specific for a claim under 38 U.S.C. § 1318 and for a claim 
for service connection for cause of death.  The December 2002 
development letter discussed only what was required to 
substantiate a general claim for service connection.  

The widow of a deceased veteran may be entitled to DIC as if 
the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of or entitled to receive (or but for 
receipt of military retired or retirement pay was entitled to 
receive) compensation at the time of death for a service-
connected disability that was either:  (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death.  38 U.S.C.A. § 1318.

The provisions of 38 C.F.R. § 3.22 provide limited 
circumstances under which a veteran's survivor may claim 
entitlement to DIC benefits by defining "entitled to 
receive" to mean that, at the time of death, the veteran had 
a service-connected disability rated by VA as totally 
disabling, but was not actually receiving compensation 
because the veteran had not received total disability 
compensation solely because of clear and unmistakable error 
in a VA decision.  38 C.F.R. § 3.22 (2004).

The appellant has argued that decisions by the RO dated 
November 14, 1986, November 28, 1986, December 10, 1987, and 
January 4, 1989 were clearly and unmistakably erroneous for 
not awarding the veteran a 100 percent disability rating for 
his service-connected psychiatric disorder.  She also, in 
essence, argues that the November 1996 hearing officer 
decision was clearly and unmistakably erroneous for assigning 
an effective date of March 11, 1994, for the 100 percent 
rating for the veteran's service-connected psychiatric 
disorder.  The RO must consider these matters on remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the claim for service connection for the 
cause of the veteran's death, a "radiation-exposed veteran" 
is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  See 38 C.F.R. § 3.309(d)(ii) (2004).  
Service medical records confirm that the veteran was in Japan 
in July 1946.  Additional attempts to verify of his exact 
dates of arrival and departure at duties stations in Japan 
should be attempted prior to adjudication of the claim.  

Additionally, under 38 C.F.R. § 3.311, when a radiogenic 
disease manifests itself subsequent to service and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, a dose assessment as to the 
size and nature of the radiation must be made.  However, no 
dose estimate or further development set forth under § 
3.311(c) has been completed.  Any appropriate development 
under 38 C.F.R. § 3.311 must be undertaken by the RO. 

Accordingly, this case is REMANDED for the following actions:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to DIC under the 
provisions of 38 U.S.C. § 1318 and the 
claim for service connection for the cause 
of the veteran's death, including as a 
result of exposure to ionizing radiation; 
(2) the information and evidence that VA 
will seek to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Obtain the veteran's complete service 
personnel records.  Also, develop the 
claim for service connection for the 
cause of the veteran's death in 
accordance with the provisions of 38 
C.F.R. § 3.311, including obtaining 
detailed information about the veteran's 
various dates, duties, and locations 
while in Japan, seeking a dose 
assessment, and referring the claim to 
the Under Secretary for Benefits for 
appropriate consideration.

3.  Finally, readjudicate the appellant's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  The 
RO should specifically address the 
appellant's arguments that decisions by the 
RO dated November 14, 1986, November 28, 
1986, December 10, 1987, and January 4, 
1989 were clearly and unmistakably 
erroneous for not awarding the veteran a 
100 percent disability rating for his 
service-connected psychiatric disorder and 
that the November 1996 hearing officer 
decision was clearly and unmistakably 
erroneous for assigning an effective date 
of March 11, 1994, for the 100 percent 
rating for the veteran's service-connected 
psychiatric disorder.  If the decision 
remains adverse to the appellant, furnish 
her and her representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 



